DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some of the combinations described in ¶ 0052, does not reasonably provide enablement for all of the combinations claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Under Boston Univ. v. Everlight Elec. Co., Ltd., 896 F.3d 1357 63-64 (Fed. Cir. 2018). The inquiry is whether the patent’s specification taught one of skill in the art how to make a device without undue experimentation. Further, the courts state that their precedents make clear that the specification must enable the full scope of the claimed invention. Id. at 1364.
The claim 9 requires the following as illustrated in Examiner figure 1 below.

    PNG
    media_image1.png
    279
    414
    media_image1.png
    Greyscale

As seen above, the claim requires the film to be in contact with the oxide semiconductor film. The claim also allows the film to be an oxide or a nitride. Examiner’s scope of enablement is based upon the film being a nitride.
According to Applicant’s specification the oxide semiconductor film is an In-M-Zn oxide, where M can be Al, Ga, Y, Zr, Sn, La, Ce, or Nd. Applicant’s specification at ¶ 0019. Applicant’s specification does not allow for the oxide semiconductor film to contain nitrogen (i.e. nitride). 
According to Applicant’s specification the first conductive film is a Cu-X alloy, where X is Mn, Ni, Cr, Fe, Co, Mo, Ta, or Ti. Applicant’s specification at ¶ 0011. Applicant’s specification does not allow for the first conductive to contain nitrogen (i.e. nitride).
According to claim 9, the film is formed by a reaction between the oxide semiconductor and the first conductive film, or between the first conductive film and the insulative film. This means that the film (B in Examiner’s figure 1) must be formed from a material in the oxide semiconductor film (A) or in the first conductive film (C). However, neither of these films has nitrogen (nitride) in them. 

It appears that the nitride is present in the claim because Applicant may have support for the film (E) to be between the first insulative film (D) and the first conductive film (C). See Examiner’s figure 2 below. 

    PNG
    media_image2.png
    281
    832
    media_image2.png
    Greyscale

However, the film (E) is not consist with the plain language of the claim because the film (B) must be “in contact” with the oxide semiconductor film (A).
Additionally, in order to state that the film (B) is a nitride either the oxide semiconductor film must be an In-M-Zn-N oxide film, or the first conductive film must be a Cu-X-N film. Applicant does not have support for either of these interpretation, and it is not clear if an In-M-Zn-N oxide film is a semiconductor, nor if a Cu-X-N film is conductive. 
Thus, based upon the above, Applicant has support for the film (B) to be an oxide, but Applicant does not have support for the film (B) to be a nitride. Because the claim explicitly allows for both, and because Applicant only has support for one, Applicant’s disclosure has not .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2012/0138932 A1) (“Lin”), in view of Takasawa et al. (US 2009/0173945 A1) (“Takasawa”), in view of Ryu et al. (US 7,923,722 A1) (“Ryu”), in view of Yamazaki et al. (US 2011/0012106 A1) (“Yamazaki I”).
Regarding claim 9, Lin teaches at least in figures 2-4F:
a capacitor comprising (detailed below): 
an oxide semiconductor film having conductivity (248; ¶ 0035, where the active layer 240 of the transistor and an electrode of the capacitor 248 can be formed of the same material; ¶ 0033, where 240 can be an oxide semiconductor); 
a first conductive film (268) over the oxide semiconductor film having conductivity (248); 
an insulating film (270) over the oxide semiconductor film (248) and the first conductive film (268); and 
a second conductive film (280) over the insulating film  (270) and overlapping with the oxide semiconductor film (248), 

Lin does not teach:
The first conductive film includes a Cu-X alloy film;

the film interposed between the oxide semiconductor film and the first conductive film;
wherein the film is one of an oxide film and a nitride film, 
wherein the film is formed by a reaction between X included in the Cu-X alloy film and an element included in the oxide semiconductor film having conductivity or the insulation film,
wherein the film includes Y and X,
wherein Y is at least one of In, Ga, and Zn, and
wherein X is Mn, Ni, Cr, Fe, Co, Mo, Ta, or Ti. 

Takasawa teaches, e.g. in figures 1-2c and 9:
the first conductive film (91) includes a Cu-X alloy film (93) and a Cu film (94) over the CuX alloy film (93),
wherein X is Mn, Ni, Cr, Fe, Co, Mo, Ta, or Ti (¶ 0104, 73, 77, and table 5, where X can be Mn, Ni, Cr, Fe, Co, Mo, or Ta).
It would have been obvious to one of ordinary skill in the art to replace the first conductive film of Lin with the first conductive film of Takasawa because first Lin teaches in figure 4D that the source, drain, and capacitor electrodes (262, 264, 268) are all formed at the same time using the same material. ¶ 0045. Second Lin does not teach the material of the above electrodes. However, Takasawa teaches that Cu is a conventionally used low resistive material. ¶ 0003. Further, Takasawa teaches that by using a two layered electrode of Cu/CuX can create better adhesion between the Cu electrode and the layer upon which it is formed. ¶ 0030. Therefore, it would have been obvious to use the two layered electrode structure of Takasawa because informs what is conventionally done in the art and how to improve upon this 

Lin and Takasawa do not teach:
a film on and in contact with the oxide semiconductor film having conductivity; 
the film interposed between the oxide semiconductor film and the first conductive film;
wherein the film is one of an oxide film and a nitride film, 
wherein the film is formed by a reaction between X included in the Cu-X alloy film and an element included in the oxide semiconductor film having conductivity or the insulation film,
wherein the film includes Y and X,
wherein Y is at least one of In, Ga, and Zn, and
wherein X is Mn, Ni, Cr, Fe, Co, Mo, Ta, or Ti. 

Ryu teaches at least in figure 1:
The oxide semiconductor layer (22) can comprise two layers (22a and 22b).
Ryu also teaches that each of the oxide semiconductor layers (22a/22b) can be IGZO (equivalent to GIZO) or the like. Col. 6 at lines 38-44. Further, claim 1, states that the channel can be “a plurality of stacked ZnO-based semiconductor layers”. Examiner understands “or the like” to mean art recognized equivalents. Lin teaches in ¶ 0033 that art recognized equivalents to IGZO can be IZO, ZnO, ZnInO, etc. Examiner understands “a plurality of stacked ZnO-based semiconductor layers to mean that the layers can be different formulations of ZnO oxide semiconductor material. Such that layer 1 can be ZnO and layer 2 can be IGZO. Thus, based upon the teachings of Ryu and Lin it would have been obvious to one of ordinary skill in the art 

Yamazaki I teaches:
The oxide semiconductor can comprise InMO3(ZnO)m, where M can be one or more Ga, Fe, Ni, Mn, or Co, where m>0. ¶ 0021. Therefore, Yamazaki allows for the oxide semiconductor to be InGaFeZnO. This is because M can be GaFe based upon the one or more language of ¶ 0021.
Further, Yamazaki teaches the material of the oxide semiconductor can be the same as taught by Lin: IGZO, or InGaZnO. Compare Yamazaki ¶¶ 0004, 21-22 to Lin ¶ 0041. Based upon this Yamazaki teaches that all the same oxide semiconductor material of Lin, and Ryu, and adds more material, such as InGaFeZnO. Thus, all references evidence the fact that that the above materials for the oxide semiconductor layers are equivalent for the same purpose and are suitable for their intended purpose. MPEP 2144.06-07. Based upon this one of ordinary skill in the art can replace the oxide semiconductor of Lin with the oxide semiconductor of Yamazaki. 

Combining Ryu and Yamazaki I with Lin and Takasawa:
It would have been obvious that the oxide semiconductor used for the transistor and capacitor of Lin could have been a bilayer. This is because the Lin teaches that the bottom electrode of the capacitor is made from the oxide semiconductor layer, and it would have been 
Based upon this the combination of prior art teaches:
a film (Ryu 22b) on and in contact with the oxide semiconductor film having conductivity (Ryu 22a; Lin 248); 
the film (Ryu 22b) interposed between the oxide semiconductor film (Ryu 22a; Lin 248) and the first conductive film (Lin 268);
wherein the film (Ryu 22b) is one of an oxide film and a nitride film (Yamazaki I InMO3(ZnO)m),
wherein the film is formed by a reaction between X included in the Cu-X alloy film and an element included in the oxide semiconductor film having conductivity or the insulation film (This is a product-by-process claim. Under MPEP 2113, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Thus, as long as the prior art teaches the final device the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). The analysis of this claim shows the prior art teaching all of the required structure from the process step. Therefore, the prior art teaches the structure implied by this process step),
wherein the film (Ryu 22b) includes Y and X,
wherein Y is at least one of In, Ga, and Zn, and wherein X is Mn, Ni, Cr, Fe, Co, Mo, Ta, or Ti (Yamazaki I InGaFeZnO). 

Regarding claim 10, Takasawa teaches, e.g. in figures 1-2c and 9:

Regarding claim 13, Lin teaches at least in figures 2-4F:
Wherein the insulating film (270) is in direct contact with the oxide semiconductor film (248) (see figure 2).
Regarding claim 13, Lin teaches at least in figures 2-4F:
wherein the film (Ryu 22b) is provided in a region where the Cu-X alloy film (Lin 268; Takasawa 93) is in contact with the oxide semiconductor film having conductivity (Lin 248) or the insulating film and is not provided outside the region.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2012/0138932 A1) (“Lin”), in view of Takasawa et al. (US 2009/0173945 A1) (“Takasawa”), in view of Ryu et al. (US 7,923,722 A1) (“Ryu”), in view of Yamazaki et al. (US 2011/0012106 A1) (“Yamazaki I”), in light of the evidentiary reference Yamazaki et al. (US 2011/0090183 A1) ("Yamazaki II"),
Regarding claim 12 Lin, and Takasawa do not teach:
wherein a hydrogen concentration of the oxide semiconductor film having conductivity is higher than or equal to 8 x 1019 atoms/cm3.

Evidentiary reference Yamazaki II teaches, e.g. in figure 1B:
A transistor/capacitor structure (figure 1B) as Lin’s (figure 2) Applicant’s (figure 17). Evidentiary reference Yamazaki teaches that when deposits an oxide semiconductor that the hydrogen concentration in the oxide semiconductor is “on the order of 1020 [atoms]/cm3. Therefore, it would have been obvious that if one were to form the oxide semiconductors as taught by Lin, without more, that one would obviously meet this limitation as Yamazaki teaches that this is inherent/obvious in forming oxide semiconductor layers.


Response to Arguments
Regarding 35 USC § 112(a),
In replying to Applicant’s augments concerning the scope of enablement rejection, Examiner has clarified why claim 9 is not enabled. 
Applicant asserts that that one of ordinary skill in the art would not use materials that are not generally used in the field of semiconductors, and based upon ¶ 0107+ (Examiner takes this to mean ¶¶ 0107 to 0626) one of ordinary skill in the art would have no reason to interpret the combined features of claim 9 to be expansive and include material combination that are not used in semiconductors.
While this may true, it does not take away the fact that based upon the materials disclosed for the layers, and the placement of the film, Applicant has claimed the film to be a nitride film, formed by two layers (the oxide semiconductor film and the first conductive film) of which neither contains nitrogen. Applicant does not explain in the arguments, nor in the disclosure, where the nitrogen comes from to make the film a nitride film, when the film is between the conductive film and the oxide semiconductor film because the film needs to contact the oxide semiconductor film. 
Therefore, Applicant’s arguments are unpersuasive. 
Regarding the prior art,
Applicant’s argument is that Examiner has ignored the structure implied by the product-by-process step limitation “wherein the film is formed by a reaction between X included in the Cu-X alloy film an element included in the oxide semiconductor film…”. Examiner disagrees with this statement. 
3(ZnO)m, where M can be one or more Ga, Fe, Ni, Mn, or Co, where m>0. ¶ 0021, and by means of Ryu which teaches that an oxide semiconductor can be comprise at least two layers (22a and 22b). Therefore, the product implied by the reaction between the Cu-X alloy film, and the oxide semiconductor film is the top layer of the bilayer oxide semiconductor film of Ryu. Therefore, this argument that Examiner ignored this limitation is unpersuasive.
Applicant next argues that there is no reason to combine the references and arrive at the claimed device. Applicant provides no argument as to why there is no reason to combine. See Remarks at page 3-4. 
Therefore, response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner provides a ration to combine Lin with Takasawa, Ryu, and Yamazaki I in the analysis of claim 9 above. 
For all the reasons above, Applicant’s arguments are not persuasive. 
 


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-5, and 7-8 would be allowable because the structure of the prior art’s capacitor electrode is different than that which is being claimed. For example Lin, cannot be used against claims 1-5, and 7-8 because element 268 does not contact element 264. Which is to say the source/drain of the transistor does not contact the electrode of the capacitor which contacts the oxide semiconductor. A short hand comparison would be that Lin is like a top-gate connection to the capacitor while the current application is like a bottom gate connection to the capacitor.


Conclusion
Applicant's amendment, new claims 13-14, necessitated the new ground(s) of rejection presented in this Office action as Examiner had not previously had an opportunity to analyze claims 13-14.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VINCENT WALL/Primary Examiner, Art Unit 2822